 1   KATHLEEN BLISS, ESQ. (NV Bar #7606)
     Email: kb@kathleenblisslaw.com
 2   KATHLEEN BLISS LAW, PLLC
     1070 West Horizon Ridge Parkway
 3   Suite 202
     Henderson, Nevada 89012
 4   Telephone: (702) 463-9074
     -and-
 5   PAUL S. PADDA, ESQ. (NV Bar #10417)
     Email: psp@paulpaddalaw.com
 6   DAVID J. STANDER, ESQ. (Admitted PHV)
     Email: dstanderlaw@gmail.com
 7   PAUL PADDA LAW, PLLC
     4560 South Decatur Boulevard
 8   Suite 300
     Las Vegas, Nevada 89103
 9   Telephone: (702) 366-1888
     Fax: (702) 366-1940
10   -and-
     DOUGLASS A. MITCHELL, ESQ. (NV Bar #3775)
11   Email: dmitchell@jenner.com
     JENNER & BLOCK LLP
12   1099 New York Avenue, N.W.
     Suite 900
13   Washington, DC 20001-4412
     Telephone: (202) 639-6090
14   Facsimile: (202) 639-6066
15   Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17                                     DISTRICT OF NEVADA
18

19
     NAVAJO HEALTH FOUNDATION - SAGE                      Case No. 2:19-cv-0329-GMN-EJY
20   MEMORIAL HOSPITAL, INC. (doing business as
     “Sage Memorial Hospital”), an Arizona non-profit
21   corporation,

22                  Plaintiff,
                                                          JOINT STIPULATION TO EXTEND
23          vs.                                           TIME FOR PLAINTIFF TO FILE
                                                          AMENDED COMPLAINT
24   RAZAGHI DEVELOPMENT COMPANY, LLC
     (doing business as “Razaghi Healthcare”), a Nevada   (THIRD REQUEST)
25   limited liability company; AHMAD R. RAZAGHI,
     individually; TAUSIF HASAN, individually;
26   DOES 1-20; DOES A-Z,

27                  Defendant.

28
            Pursuant to Fed. R. Civ. P. 6(b)(1) and Local Rule 7-2, Plaintiff Navajo Health Foundation -
 1

 2   Sage Memorial Hospital, Inc. (“Sage Memorial”) and Defendants Razaghi Development Company,

 3   LLC, Ahmad Razaghi, and Tausif Hasan (collectively, “Razaghi Defendants”) stipulate and agree to

 4   extend the time for Sage Memorial to file its Amended Complaint for seven days, from May 21, 2021
 5
     to May 28, 2021. This is the third request to extend the time to file Sage Memorial’s amended
 6
     complaint. On March 15, 2021, the Court entered an Order permitting Sage Memorial to file an
 7
     amended complaint curing deficiencies identified in the Order. ECF No. 128 at 34. As a result, Sage
 8
     Memorial’s amended complaint was initially due to be filed on April 5, 2021. On April 1, 2021, the
 9

10   Court granted the parties’ first stipulation to extend the time for Sage Memorial to file its amended

11   complaint until May 5, 2021. ECF No. 131. On May 3, 2021, the Court granted the parties second
12   stipulation to extend the time for Sage Memorial to file its amended complaint until May 21, 2021.
13
     ECF No. 133.
14
            Additional time to file the amended complaint has now become necessary for the following
15
     reasons:
16

17          1.      As explained in the parties May 2, 2021 stipulation, ECF No. 132, the undersigned

18      counsel for Sage Memorial is primarily responsible for drafting Sage Memorial’s amended

19      complaint. He is also counsel for plaintiffs (“9/11 Families”) who hold a multi-billion dollar
20      judgment against the Islamic Republic of Iran and certain of its political subdivisions and its
21
        agencies and instrumentalities arising out of Iran’s material support for the September 11, 2001
22
        terrorist attacks.
23
            2.      As also explained in the same stipulation, counsel for Sage Memorial is currently
24

25      involved in representing the 9/11 Families in a judgment enforcement proceeding in Luxembourg

26      against Iran and was in the process of reviewing approximately five hundred mostly single-

27      spaced pages of briefs and expert reports that were being prepared for filing at the Luxembourg
28
        Court of Appeals.
                                                        1
          3.      Counsel for Sage Memorial is also involved in representing the 9/11 Families in a
 1

 2     judgment enforcement proceeding in Rome, Italy. The proceeding is currently pending before the

 3     Italian Court of Cassation, which is analogous to the United States Supreme Court.

 4        4.      After the parties submitted their May 2, 2021 stipulation, a deadline was set for the
 5
       9/11 Families to file a brief at the Italian Court of Cassation. The deadline was set for May 21,
 6
       2021, the same date as the previously stipulated May 21, 2021 date for filing Sage Memorial’s
 7
       amended complaint.
 8
          5.      Though counsel for Sage Memorial has attempted to complete work on both the Sage
 9

10     Memorial amended complaint and the brief that must be filed with the Italian Court of Cassation

11     on the same day, counsel for Sage Memorial has determined that he will need additional time to
12     file Sage Memorial’s amended complaint.
13
          6.      The additional time requested in this Stipulation will provide counsel for Sage
14
       Memorial with sufficient time to complete the work necessary to file the brief with the Italian
15
       Court of Cassation and then complete the amended complaint in this case.
16

17        7.      Counsel for Sage Memorial will not need, and will not seek, another extension of time

18     to file the amended complaint.

19   [INTENTIONALLY BLANK]
20

21

22

23

24

25

26

27

28
                                                      2
            8.     The Razaghi Defendants consent to the extension requested by Sage Memorial to file
 1

 2      its amended complaint.

 3          For the reasons set forth above, the parties ask the Court to approve the stipulation to extend

 4   the time for Sage Memorial to file its amended complaint to May 28, 2021.
 5

 6
      /s/ Kris Leonhardt                                     /s/ Douglass A. Mitchell
 7   Pavneet S. Upaal                                       Kathleen Bliss
     Kris Leonhardt                                         Paul S. Padda
 8   Brian L. Bradford                                      David Stander
                                                            Douglass A. Mitchell
 9
     Counsel for Razaghi Development                        Navajo Health Foundation – Sage Memorial
10   Company, LLC, Ahmad Razaghi,                           Hospital, Inc., Plaintiff
     And Tausif Hasan, Defendants
11
     Dated: May 20, 2021                                    Dated: May 20, 2021
12

13

14                                                IT IS SO ORDERED:
15

16

17                                                UNITED STATES MAGISTRATE JUDGE
18

19                                                Dated: May 21, 2021
20

21

22

23

24

25

26

27

28
                                                        3
